




EXHIBIT 10.1

DELUXE
CORPORATION   NON-QUALIFIED STOCK OPTION AGREEMENT


    GRANTED TO GRANT
DATE # OF DELUXE CORP
COMMON SHARES OPTION PRICE
PER SHARE    

___________________
EXPIRATION DATE


   

GRANT
Deluxe Corporation (“Deluxe”) hereby grants to you the right to purchase the
above stated number of shares of its common stock, par value $1.00 per share, at
the price stated above.

DURATION AND EXERCISABILITY
You may not exercise any portion of this Option prior to one year from the date
of grant set forth above (the “Grant Date”), and the Option expires seven years
after the Grant Date (the “Expiration Date”). Commencing one year after the
Grant Date you may exercise this Option in cumulative installments of 33-1/3
percent on and after the first, second, and third anniversaries of the Grant
Date. This entire Option will vest earlier and become exercisable upon your
Qualified Retirement, Disability or Death, your termination without Cause or,
subject to the limitations provided herein, upon a Change of Control. “Qualified
Retirement,” “Disability,” “Cause” and “Change of Control” are hereinafter
defined.

RETIREMENT, DISABILITY, DEATH OR TERMINATION
Upon your Qualified Retirement, you will have three years from the date of your
retirement to exercise this Option. If you die while employed, the
representative of your estate or your heirs will have one year from the date of
your death to exercise this Option. If your employment terminates due to
Disability, you will have one year from the date of your termination to exercise
this Option. If your employment is terminated without Cause by Deluxe or an
Affiliate (as hereinafter defined), you will have three months from the date of
your termination to exercise this Option. If you resign or otherwise voluntarily
terminate your employment with Deluxe or an Affiliate, you will have three
months from the date of your termination to exercise this Option, to the extent
the Option had vested as of your termination date. In no case, however, may this
Option be exercised after the Expiration Date. If your employment with Deluxe or
its Affiliates is terminated for Cause, the entire unexercised portion of this
Option will be canceled as of your last date of employment.

TERMS AND CONDITIONS
This Option Agreement does not guarantee your continued employment or, subject
to the provisions of any other written agreement between you and Deluxe or its
Affiliates, alter the right of Deluxe or its Affiliates to terminate your
employment at any time. You have no rights in the shares subject to this Option
until such shares are received upon exercise of this Option. This Option is
issued pursuant to the Deluxe Corporation 2000 Stock Incentive Plan, as amended
(the “Plan”), and is subject to its terms. In the event of any conflict between
the provisions of the Plan and this Option Agreement, the provisions of the Plan
shall prevail. Please refer to additional terms and conditions on the attachment
to this Option Agreement.

By your acceptance of this option award, you acknowledge receipt of a copy of
the Prospectus for the Plan and your agreement to the terms and conditions of
the Plan and this Option Agreement.

DELUXE CORPORATION     By

--------------------------------------------------------------------------------





RETAIN THIS DOCUMENT FOR YOUR RECORDS


NQSO 2000-06   Ver. 2/06


--------------------------------------------------------------------------------


ATTACHMENT TO
NON-QUALIFIED STOCK OPTION AGREEMENT

For the purposes hereof the terms used herein shall have the following meanings:

“Qualified Retirement” shall mean any termination of employment that the
Compensation Committee of Deluxe’s Board of Directors approves as a qualified
retirement.

“Disability” shall mean your permanent disability as defined by the provisions
of the long term disability plan of Deluxe or any Affiliate by which you are
employed at the time of such disability. In the event that any such Affiliate
does not have a long term disability plan in effect at such time, you shall be
deemed disabled for the purposes hereof if you would have qualified for long
term disability payments under Deluxe’s long term disability plan had you then
been an employee of Deluxe.

“Cause” shall mean:

(i)

You have breached your obligations of confidentiality to Deluxe or any of its
Affiliates;


(ii)

You have otherwise failed to perform your employment duties and do not cure such
failure within thirty (30) days after receipt of written notice thereof;


(iii)

You commit an act, or omit to take action, in bad faith which results in
material detriment to Deluxe or any of its Affiliates;


(iv)

You have had excessive absences unrelated to illness or vacation (“excessive”
shall be defined in accordance with local employment customs);


(v)

You have committed fraud, misappropriation, embezzlement or other act of
dishonesty in connection with Deluxe or any of its Affiliates or its or their
businesses;


(vi)

You have been convicted or have pleaded guilty or nolo contendere to criminal
misconduct constituting a felony or a gross misdemeanor, which gross misdemeanor
involves a breach of ethics, moral turpitude, or immoral or other conduct
reflecting adversely upon the reputation or interest of Deluxe or its
Affiliates;


(vii)

Your use of narcotics, liquor or illicit drugs has had a detrimental effect on
your performance of employment responsibilities; or


(viii)

You are in material default under any agreement between you and Deluxe or any of
its Affiliates following any applicable notice and cure period.


A “Change of Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(I)

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Deluxe representing 20% or more of the combined voting power of
Deluxe’s then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Deluxe or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or



Page 1 of 2   Ver. 2/06


--------------------------------------------------------------------------------


ATTACHMENT TO
NON-QUALIFIED STOCK OPTION AGREEMENT

(II)

individuals who at the Grant Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Deluxe) whose appointment
or election by the Board or nomination for election by Deluxe’s shareholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors at the Grant Date or whose
appointment, election or nomination for election was previously so approved or
recommended, cease for any reason to constitute a majority thereof; or


(III)

there is consummated a merger or consolidation of Deluxe or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Deluxe outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Deluxe or any Affiliate, at least
65% of the combined voting power of the voting securities of Deluxe or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Deluxe (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly of securities of Deluxe
representing 20% or more of the combined voting power of Deluxe’s then
outstanding securities; or


(IV)

the shareholders of Deluxe approve a plan of complete liquidation of Deluxe or
there is consummated an agreement for the sale or disposition by Deluxe of all
or substantially all Deluxe’s assets, other than a sale or disposition by Deluxe
of all or substantially all of Deluxe’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which are owned by
shareholders of Deluxe in substantially the same proportions as their ownership
of Deluxe immediately prior to such sale.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Deluxe immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Deluxe
immediately following such transaction or series of transactions.

“Person” shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.

“Beneficial Owner” shall have the meaning defined in Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended.

“Affiliate” shall mean a company controlled directly or indirectly by Deluxe,
where “control” shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.

In the event that Deluxe is a party to a transaction which is otherwise intended
to qualify for “pooling of interests” accounting treatment then (i) the Change
of Control provisions contained in this Option Agreement shall, to the extent
practicable, be interpreted so as to permit such accounting treatment, and (ii)
to the extent that the application of clause (i) of this paragraph does not
preserve the availability of such accounting treatment, then, Deluxe may modify
or limit the effect of the provisions of this Option Agreement relating to
Change of Control to the extent necessary to qualify the transaction as a
“pooling transaction” and provide you with benefits as nearly equivalent as
possible to those you would have received absent such modification or
limitation, provided, however, to the extent that any of the Change of Control
provisions of this Option Agreement would disqualify the transaction as a
“pooling” transaction and cannot otherwise be modified or limited, such
provisions shall be null and void as of the date hereof. All determinations
under this paragraph shall be made by the accounting firm whose opinion with
respect to “pooling of interests” is required as a condition to the consummation
of such transaction.


Page 2 of 2

--------------------------------------------------------------------------------